10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

fm w :@1
C|-F§F=‘K, U.’:S U|'F-"-"WCT COURT
`!“WEM“DMTUCTUFCAMFORNM
§`?’Jl l ` l [`?_F.~'.PU`E"‘{

, _._..-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
CaSe NO.: 18CR04295-MDD

Plaintiff,

ORDER AND JUDGMENT TO DISMISS

V.
INFORMATION WITHOUT PREJUDICE

OVIDIO ZELAYA-GOMEZ,

Defendant.

 

 

 

 

Upon motion_ Of the UNITED STATES OF AMERICA, and. good cause
appearing,

IT IS ORDERED that the Misdemeanor Information in Criminal Caee
No. lSCRO4295-MDD against defendant OVIDIO ZELAYA-GOMEZ be, and hereby

is, dismissed;

IT IS SO ORDERED.

 

DATED: l 5 la

 

HON. MITCHELL . DEMBIN
United States District Judge

 

 

